       Case 2:20-cv-01999-ODW-KS Document 10 Filed 04/20/20 Page 1 of 1 Page ID #:190


                                                                                                JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-01999-ODW (KSx)                                  Date   April 20, 2020
 Title           Dan McLellan et al. v. FCA US, LLC et al.


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):

       On February 28, 2020, Defendants removed this action from the Superior Court of
California, County of Los Angeles, based on alleged diversity jurisdiction. (Notice of Removal
7–8, ECF No. 1.) On March 19, 2020, Plaintiffs moved to remand the action to the Superior
Court (“Motion”). (Mot. to Remand, ECF No. 8.) Plaintiffs set the hearing on the Motion for
May 4, 2020, and thus Defendants were required to file any opposition no later than April 13,
2020. See C.D. Cal. L.R. 7-9 (requiring an opposing party to file an opposition not later than
twenty-one days before the designated hearing date). A party that does not file an opposition
may be deemed to consent to the granting of the motion. C.D. Cal. L.R. 7-12; see Ghazali v.
Moran, 46 F.3d 52, 54 (9th Cir. 1995) (upholding district court’s dismissal of plaintiff’s
complaint based on failure to oppose motion as required by local rules). Here, Defendants had
notice of Plaintiffs’ Motion, yet failed to oppose or respond. Accordingly, the Court deems
Defendants’ failure to oppose as consent to the granting of the Motion and GRANTS Plaintiffs’
Motion to Remand. (ECF No. 8.) The Court remands this action to the Superior Court of
California, County of Los Angeles, Stanley Mosk Courthouse, Case No. 20STCV03307, 111 N.
Hill Street, Los Angeles, 90012. All dates are hereby VACATED. The Clerk of the Court
shall close the case.

         IT IS SO ORDERED.
                                                                                     :    00
                                                   Initials of Preparer   SE



CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
